COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 Rosa Serrano,                                                  No. 08-15-00290-CV
                                                §
                   Appellant,                                      Appeal from the
                                                §
 v.                                                          County Court at Law No. 7
                                                §
 Pellicano Business Park LLC,                                 of El Paso County, Texas
                                                §
                   Appellee.                                   (TC# 2012-DCV06341)
                                                §

                                            ORDER

       Appellant, Rosa Serrano, has filed a “Motion to Join and Motion Extend Time” asking

the Court to consolidate this appeal with cause number 08-16-00291-CV. She also requests a

ninety-day extension of time to file her brief. In the motion, Serrano states that “jurisdiction of

this proceeding has been removed under 28 U.S.C. 1446….” According to Serrano, she removed

the underlying case to federal court on June 16, 2016, but she has not provided the Court with a

copy of the notice of removal. The clerk of the trial court recently provided the Court with a

copy of Serrano’s notice of removal filed in federal cause number EP-16-0203-DB. A copy of

the notice of removal was filed in the office of the El Paso County District Clerk on July 22,

2016 in cause number 2012DCV06341. The Court has obtained a copy of an order entered by

the federal court reciting that the court dismissed cause number EP-16-0203-DB on August 31,

2016. The case is currently on appeal to the Fifth Circuit (cause number 16-51335).

       Even though we question whether jurisdiction of this appeal has been removed to federal

court, we will abate the appeal out of an abundance of caution. All appellate deadlines are

                                                1
stayed. No action will be taken on any pending motions, including Serrano’s “Motion to Join

and Motion Extend Time.” The parties are directed to keep the Court informed regarding the

status of cause numbers EP-16-CV-0203-DB and 16-51335. Further, Serrano is ordered to

provide the Court with a copy of the Fifth Circuit’s order, judgment, or opinion disposing of

cause number 16-51335.


       IT IS SO ORDERED this 8th day of December, 2016.



                                                       PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)




                                                   2